DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

The objection to Claims 9-11 and 13 because of minor informalities has been withdrawn due to the Applicant’s cancellation of the claims in the response filed 11/18/2020.


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with C.G. Moore on 03/19/2021.
The application has been amended as follows: 
Cancel Claim 19.

Claims 1, 18 and 20 are allowed.

The following is an Examiner’s statement of reasons for allowance:  The closest prior art, Swidsinski et al., of record, teaches a method of identifying the presence of a gastrointestinal biofilm infection in mammal (human) subjects but does not teach orally administering a therapeutically effective multi-enzyme composition as claimed.  Manyak et al., of record, teaches a therapeutic hydrolytic enzyme mixture which can be administered orally (Column 6, Lines 59-63).  Budny et al., of record, teaches that biofilm infection occurs in the Gl tract and biofilm control in this area demands non-harsh measures, such as enzymatic destruction as well as prevention of the enzymes from washing away by fluid flow (Pg. 2, Paragraph[0014];


teaches a composition for degrading biofilm comprising at least one enzyme which may be cellulase and lysozyme (Pg. 3, Paragraphs [0024], [0028] and [0030]), pectin lyase/pectinase (Pg. 3, Paragraph [0032]), 
as well as a teaching of an enzyme composition for removing biofilms comprising β-glucanase and hemicellulase (Pg. 4, Paragraph [0046]).  

Selan et al., of record, teach that a combination of serratiopeptidase and oflaxacin was more effective than oflaxacin alone for the inhibition of biofilms caused by S. epidermidis and P. aeruginosa which are common biofilm forming bacteria (Abstract, Table 1, Pg. 2619 and Pg. 2620, last paragraph).

Shimosaka et al., of record, teaches the enzymatic cleavage of chitosan with chitosinase produces chitosan oligomers that have potential use as antibacterial or antifungal reagents (Pg. 441, Column 2, Lines 14-17).

Newly cited Xu et al. (US 2006/0140881 A1) teaches that enzymes have conventionally been selected as biofilm disruption agents, based on an ability to hydrolyze proteins, starch and lipids, which form a part of a biofilm matrix. In certain embodiments, such enzymes include glucoamylase (Pg. 7, Paragraph [0065]).

et al. (US 2009/0162301 A1) teaches the utility of chelator (EDTA or heparin) combined with one or more antimicrobial agents reduce or remove biofilm embedded microorganisms (Pg. 6, Paragraph [0074]).

None of the above references taught or suggest a hemicellulase/cellulase complex and/or enzyme with dipeptidyl peptidase IV (DPP-IV) activity in the treatment of biofilm in the GI tract of a mammal.

Newly cited Urbanek et al. (1978) teaches an acid-stable fungal cellulase/hemicellulase complex capable of degradation of cell was constituents (Pg. 265, Abstract and Column 2, Lines 1-5).

 Newly cited Lambier et al. (2003) teaches that DPP-IV is a cell surface protease selectively removes the N-terminal dipeptide from peptides with proline or alanine in the second position.  Apart from its catalytic activity, it interacts with several proteins, for instance, adenosine deaminase, the HIV gp120 protein, fibronectin, collagen, the chemokine receptor CXCR4, and the tyrosine phosphatase CD45. DPP IV is expressed on a specific set of T lymphocytes, where it is up-regulated after activation.  It is also expressed in a variety of tissues, primarily on endothelial and epithelial cells.  A soluble form is present in plasma and other body fluids. DPP IV has been proposed as a diagnostic or prognostic marker for various tumors, hematological malignancies, immunological, inflammatory, psychoneuroendocrine disorders, and viral infections. DPP IV truncates many bioactive peptides of medical importance. 


None of the above references taught or suggest a hemicellulase/cellulase complex and/or enzyme with dipeptidyl peptidase IV (DPP-IV) activity in the treatment of biofilm in the GI tract of a mammal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/19/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653